Title: To Thomas Jefferson from William Lee, 21 August 1806
From: Lee, William
To: Jefferson, Thomas


                        
                            Sir
                            
                            Bordeaux Augt 21. 1806.
                        
                        The letter you did me the honor to write me under date of the 20th of April I received but a few days since,
                            and meeting with a good opportunity to place the draft you desire me to pass on you, I have this day drawn it in favor of
                            Mr. Penn Townsend, at thirty days sight for the sum of 1157 fs. say eleven hundred and fifty seven francs.—At foot is the
                            note of the Wine and charges, Mde. Chabot la Rochefoucauld writes me on the 14th of this month, that the other cask of sec
                            Cahusac, is on its way to this City. I shall take care to forward it by some safe vessel for Baltimore.—
                  With the highest
                            Veneration I have the honor to remain your obliged & obdt. Servant
                        
                            Wm Lee
                            
                        
                    
                     Memorandum.
                           
                              The
                              Wine sent in September 1804 amtd. to
                              
                              
                              fs.
                              778.
                              50
                           
                           
                              "
                              Amt. of the Cask of Cahusac Wine sent in Feby last
                              }
                              
                              
                              120
                              
                           
                           
                              "
                              Amt. charges on this Cask of Cahusac Wine and on the two Cases of hermitage recd. from Mr Cathalan
                              }
                              
                              
                              82.
                              50
                           
                           
                              "
                              Probable Amt. of the Cask of Cahusac Wine now on its way to Bordeaux
                              }
                              120
                              
                              
                              
                           
                           
                              "
                              Probable Amt. of charges on ditto
                              
                              
                                 56
                              
                              
                              
                                 176.
                              
                           
                           
                              
                              
                              
                              
                              fs.
                              1157
                              fs.
                           
                        
                        
                     
                     E. E.
                                          
                  
                            Wm. Lee
                            
                        
               